         Case 1:18-cv-12618-PBS Document 111 Filed 06/21/19 Page 1 of 8



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


JONATHAN MULLANE,                    )
                                     )
                 Plaintiff           )
       v.                            )              CIVIL ACTION
                                     )              NO. 18-12618-PBS
FEDERICO A. MORENO, et al.,          )
                                     )
                 Defendants.         )



                     MEMORANDUM OF DECISION AND ORDER ON
                 PLAINTIFF’S VERIFIED MOTION TO DISQUALIFY COUNSEL
                   OF RECORD FOR DEFENDANTS MORENO AND LEHR

                                          June 21, 2019
DEIN, U.S.M.J.
                                         I. INTRODUCTION

       This matter is before the court on “Plaintiff’s Verified Motion to Disqualify Counsel of

Record for Defendants Federico A. Moreno and Alison W. Lehr Pursuant to 28 C.F.R. 50.15(b).”

(Docket No. 97). Therein, Plaintiff contends that representation of Defendants Moreno and

Lehr by the United States Attorney’s Office (“USAO”) is prohibited under 28 C.F.R. § 50.15(b),

arguing that Defendants’ alleged conduct took place outside the scope of their federal

employment and that the expenditure of taxpayer dollars for such representation is against the

interests of the United States. After careful consideration of the parties’ written submissions

and the record, the motion is DENIED. As discussed more fully below, determinations as to

whether an individual is acting within the scope of his or her federal employment, and whether

providing him or her with representation would be within the interests of the United States,
         Case 1:18-cv-12618-PBS Document 111 Filed 06/21/19 Page 2 of 8



pursuant to 28 C.F.R. § 50.15(b), are left to the discretion of the Department of Justice (“DOJ”),

and this court finds no basis to disturb the DOJ’s exercise of its discretion.

                                     II. STATEMENT OF FACTS

       This court summarizes the relevant facts as alleged in the Plaintiff’s Second Amended

Complaint. (Docket No. 57 (“SAC”)). In 2018, the Plaintiff, Jonathan Mullane, then a law

student at the University of Miami Law School, interned with the USAO in Miami. (See SAC ¶¶

8, 125). At the time, Plaintiff was also a party in a civil action that was before Defendant

Moreno, a federal judge for the United States District Court for the Southern District of Florida.

(See id. ¶¶ 10, 31).

       While a USAO intern, Plaintiff went to Defendant Moreno’s chambers to obtain copies

of the record in his civil suit. (See id. ¶ 90). Following Plaintiff’s visit to Defendant Moreno’s

chambers, Defendant Moreno allegedly spoke with acting United States Attorney Benjamin C.

Greenberg (“U.S. Attorney Greenberg”). (Id. ¶ 15). During a telephone call with U.S. Attorney

Greenberg, Defendant Moreno allegedly stated that Plaintiff had “pretended” that he had been

sent by the United States government in order to “deceptively" obtain copies of the record in

his civil suit from Defendant Moreno's clerk. (Id. ¶¶ 15-17, 31). Plaintiff further alleges that

Defendant Moreno accused him of violating 18 U.S.C. § 912, which prohibits the impersonation

of an officer or employee acting under the authority of the United States. (Id. ¶ 30). Plaintiff

alleges that Defendant Moreno’s accusation of criminal conduct is both erroneous and

malicious. (Id.).

       Defendant Moreno then held a hearing on the Plaintiff’s civil suit, during which Defen-

dant Moreno questioned Plaintiff about the visit to his chambers and Plaintiff’s conversation


                                                  2
          Case 1:18-cv-12618-PBS Document 111 Filed 06/21/19 Page 3 of 8



with the clerk. (See id. ¶ 52; see generally id. Ex. A). During the hearing, Defendant Moreno

accused Plaintiff of “gross and absolute misconduct.” (Id. Ex. A at 18). Defendant Moreno’s

claims caused the USAO to sever its employment agreement with Plaintiff. (Id. ¶ 17). The

United States Securities and Exchange Commission (“SEC”), with which Plaintiff had secured a

future internship, later rescinded its employment offer after parts of the hearing transcript

were published online on the website “Above the Law.” (See id. ¶¶ 9, 112-13). Plaintiff alleges

Defendant Moreno acted outside the scope of his professional authority by willfully and

knowingly interfering with Plaintiff's respective employment agreements with the USAO and

SEC. (Id. ¶¶ 10-11).1

         Defendant Lehr is an attorney for the USAO in Miami. (Id. ¶ 45). Defendant Lehr served

as Plaintiff’s supervisor while he was an intern. (Id. Ex. A at 18). Plaintiff alleges Defendant

Moreno unlawfully demanded Plaintiff’s timesheets from Defendant Lehr, and that Defendant

Lehr unlawfully complied with the request, transmitting Plaintiff’s employment records without

Plaintiff’s consent. (Id. ¶ 40-41).

         Plaintiff subsequently filed suit, asserting numerous common law tort claims and state

statutory claims against Defendants, as well as a Bivens claim.

         The DOJ has chosen to provide legal representation for both Defendants Moreno and

Lehr.2



1
 Plaintiff also alleges that he withdrew from the University of Miami School of Law as a result. (See SAC
¶ 125).
2
  While Plaintiff complains that these appearances are “limited,” such a limited appearance is approp-
riate where, as here, the Defendants are challenging the jurisdiction of this court over them. See Trans-
Asiatic Oil Ltd., S.A. v. Apex Oil Co., 804 F.2d 773, 779 (1st Cir. 1986) (“appellee's initial entry of a
restricted appearance manifested its lack of consent to personal jurisdiction”).

                                                    3
         Case 1:18-cv-12618-PBS Document 111 Filed 06/21/19 Page 4 of 8



                                          III. ANALYSIS

       Pursuant to 28 C.F.R. § 50.15(a), the DOJ may represent federal employees who have

been sued in their individual capacity “when the actions for which representation is requested

reasonably appear to have been performed within the scope of the employee's employment

and the Attorney General or his designee determines that providing representation would

otherwise be in the interest of the United States.” Such representation is unavailable when the

employee’s alleged conduct does not reasonably appear to have occurred within the scope of

his or her federal employment or when the DOJ otherwise determines that providing such

representation does not serve the United States’s interests. 28 C.F.R. § 50.15(b)(1),(2). Plaintiff

asserts that both of these conditions prohibit the DOJ from providing representation to

Defendants Moreno and Lehr.

       Motions to disqualify are sometimes used as a procedural tactic to harass opposing

counsel, and care must be taken that such motions are not being “invoked by opposing parties

as procedural weapons.” See Kevlik v. Goldstein, 724 F.2d 844, 848 (1st Cir. 1984) (internal

quotations and citation omitted) (affirming disqualification of private counsel for ethics

violation after finding no improper motive behind the motion); see also Eaves v. City of

Worcester, C.A. No. 12-10336-TSH, 2012 WL 6196012, at *2 (D. Mass. Dec. 11, 2012) (noting

motions to disqualify are generally disfavored by courts because they can be used as procedural

weapons). Further, motions to disqualify “must be considered in light of the principle that

courts should not lightly interrupt the relationship between lawyer and client, and unless the

underlying judicial process will be tainted by an attorney’s conduct, courts should be reluctant

to grant disqualification motions.” Id. (internal quotations, punctuation and citations omitted).


                                                4
         Case 1:18-cv-12618-PBS Document 111 Filed 06/21/19 Page 5 of 8



Thus, disqualification of counsel is considered a “drastic remedy” that should only be used as a

last resort. See United States v. Joyce, 311 F. Supp. 3d 398, 403-04 (D. Mass. 2018) (analyzing

the standard of review for attorney disqualification in a criminal trial).

                   Reviewability of DOJ’s Decision to Provide Representation

       The First Circuit has not yet opined on the reviewability of the DOJ’s decision to repre-

sent a federal employee sued in his or her individual capacity. Other circuits have reached

conflicting conclusions as to reviewability. Compare Hall v. Clinton, 285 F.3d 74, 79 (D.C. Cir.

2002) (holding DOJ decision to provide representation reviewable by courts), with Walls v.

Holland, No. 98-6506, 1999 WL 993765, at *2 (6th Cir. Oct. 18, 1999) (unpublished) (holding

decision to provide representation “solely within the discretion” of the DOJ and not subject to

review by the court); Payne v. Elie, No. CIV 11-486-TUC-CKJ, 2012 WL 748285, at *1 (D. Ariz.

Mar. 7, 2012) (“The DOJ has unreviewable authority to decide whether to represent a federal

employee.”). Even where the decision is deemed reviewable, great deference is given to the

DOJ’s decision. See Hall, 285 F.3d at 79-80 (“[t]he statute plainly confers upon the Attorney

General broad discretion in his decision to dispatch government lawyers”). Similarly, even

among courts that have not directly addressed the issue of reviewability, they have deferred to

the discretion of the Attorney General. See Rodriguez v. Shulman, 843 F. Supp. 2d 96, 100

(D.D.C. 2012) (“the language of the regulation makes clear it is for the Government to

determine whether federal employees should receive representation”); see also Al-Tamimi v.

Adelson, Civ. A. No. 16–cv–445 (TSC), 2016 WL 10655512, at *1 (D.D.C. Dec. 15, 2016) (it is

“within the Attorney General’s judgment and discretion, not this court’s,” to decide if a federal

employee should be represented, and court will defer to the Attorney General’s “discretionary


                                                  5
         Case 1:18-cv-12618-PBS Document 111 Filed 06/21/19 Page 6 of 8



authority”); cf. Crooker v. United States, C.A. No. 08–10149–PBS, 2010 WL 3860597, at *7 (D.

Mass. Sept. 29, 2010) (holding that the Attorney General has “broad discretion” to use

government lawyers).

                                  Scope of Federal Employment

       While § 50.15(b)(1) prohibits the DOJ from providing representation to a federal

employee when the conduct at issue does not reasonably appear to have been performed

within the scope of the employee's federal employment, the language of the regulation

provides no guidelines for the court to use to evaluate the propriety of that determination. See

Payne, 2012 WL 748285, at *1 (holding that court cannot review DOJ’s decision to provide

representation to federal employees and thus deferring to DOJ’s discretion because the

regulation lacks guidelines for the court to use). Rather, the regulation merely provides that “it

is within the Attorney General’s judgement and discretion” to make these determinations. Al-

Tamimi, WL 10655512, at *1. While Plaintiff argues that Defendants Moreno and Lehr acted

outside the scope of their federal employment, “Plaintiff[‘s] subjective belief as to whether

Defendants' conduct was within the scope of their employment is irrelevant because the

language of the regulation makes clear it is for the Government to determine whether federal

employees should receive representation.” Rodriguez, 843 F. Supp. 2d at 100; see Heimberger

v. Pritzker, No. 2:12-CV-01064, 2014 WL 1050341, at *6 (S.D. Ohio Mar. 17, 2014) and cases

cited (“regardless of Plaintiff's subjective belief, or whether the Court has any doubts as to

whether [Defendant]'s alleged pursuit of Plaintiff really was performed ‘within the course and

scope of his employment,’ the United States may, at its discretion, provide representation for

[the] Defendant”). The allegations at issue here pertain to conduct that largely occurred in the


                                                 6
         Case 1:18-cv-12618-PBS Document 111 Filed 06/21/19 Page 7 of 8



course of a civil hearing over which Defendant Moreno presided and are related to Defendant

Moreno’s response to the Plaintiff’s perceived conduct in connection with a litigation matter

pending before the court. Similarly, this case challenges actions undertaken by Defendant Lehr

in her capacity as Plaintiff’s supervisor at the USAO. It was within the discretionary authority of

the DOJ to conclude that these allegations sufficiently pertained to conduct within the scope of

the Defendants’ employment. As discussed below, this court also concludes that it was within

the DOJ’s discretion to determine that representing the Defendants would serve the interests

of the United States.

                                  Interests of the United States

       Plaintiff argues that, as a general matter, the financial interests of the United States and

the Defendants are not aligned, and thus providing representation to the Defendants would not

serve the United States’s interests. He claims that DOJ representation of the Defendants is an

“unlawful waste and misuse of public taxpayer funds.” (Docket No. 97 at 2-3). As with

determining the scope of federal employment, both the language of the regulation and existing

case law remain very deferential to the DOJ’s determination when reviewing whether

representation is in the interests of the United States. See 28 C.F.R. § 50.15(a); see also Al-

Tamimi, 2016 WL 10655512, at*1 (holding that it is at the Attorney General’s discretion to

determine what is in the interest of the United States). Within this context, this court cannot

conclude that the Attorney General acted outside of his discretion in determining that

representation of Defendants Moreno and Lehr would serve the interests of the United States.

       A conflict of interest could be grounds to disqualify the DOJ’s representation of

Defendants Moreno and Lehr. See, e.g., Kevlik, 724 F.2d at 845 (affirming order to disqualify


                                                 7
         Case 1:18-cv-12618-PBS Document 111 Filed 06/21/19 Page 8 of 8



counsel based on a “potential breach of the attorney-client privilege, in derogation of a former

client's rights, and in violation of Model Code of Professional Responsibility”). However,

Plaintiff has not pointed to a specific unethical conflict of interest between Defendants and the

United States. Rather, Plaintiff merely argues, as a general matter, that the government should

not pay for the legal counsel of federal employees accused of misconduct. Plaintiff, as the

moving party, bears the burden of proving a conflict exists. See ebix.com, Inc. v. McCracken,

312 F. Supp. 2d 82, 90-91 (D. Mass. 2004). Here, he failed to meet that burden. “The potential

always exists that the interests of the Government will be at odds with those of the employee.”

Caramucci v. United States, 12 Cl. Ct. 263, 269 (1987) (emphasis in original). If potential conflict

were sufficient grounds to disqualify counsel, it “would mean that private counsel would always

be required and reimbursed, since the potential for conflict is always present. That result

would be absurd . . . .” Id. Accordingly, this court concludes that there is no basis to disturb the

DOJ’s decision to represent Defendants Moreno and Lehr.

                                        IV. CONCLUSION

       For all the reasons stated above, “Plaintiff’s Motion to Disqualify Counsel of Record for

Defendants Federico A. Moreno and Alison W. Lehr Pursuant to 28 C.F.R. 50.15(b)” is DENIED.



                                                      / s / Judith Gail Dein
                                                      Judith Gail Dein
                                                      United States Magistrate Judge




                                                 8
